Examiner’s Comment
Allowable Subject Matter
Claims 1, 4-13, 16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a direct current (DC) to alternating current (AC) converter, comprising a battery control module directly coupled to the battery array module having the current mode switching converter and used to control the battery array module having the current mode switching converter to reconfigure the DC signal from the battery array module and generate a multi-phase step signal; a signal compensating module having an operating unit and a signal compensating unit, wherein a first signal is obtained by the operating unit to subtract a predetermined signal from the multi-phase step signal, and wherein the first signal compensated by the signal compensating unit is transmitted to the current mode switching converter of the battery array module to optimize the multi-phase step signal; and a polarity converter used to convert the multi-phase step signal from the battery control module into an AC signal output, in combination with all the limitations set forth in claim 1. 	Regarding claim 16, the prior art fails to teach or disclose a control method for a direct current (DC) to alternating current (AC) converter, comprising reconfiguring the DC signal from the battery array module and generating a multi- phase step signal by controlling the battery array module having the current mode switching converter with a battery control module, wherein the battery control module having the current mode .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838